                Case 3:20-cv-05723-JCS Document 27 Filed 04/21/21 Page 1 of 2




 1   Russell S. Thompson, IV (Cal. Bar No. 325944)
 2   Thompson Consumer Law Group, PC
     7080 Hollywood Blvd., Suite 1100
 3   Los Angeles, CA 90028
     Telephone: (602) 388-8898
 4   Facsimile: (866) 317-2674
     rthompson@ThompsonConsumerLaw.com
 5

 6   Michael L. Greenwald (pro hac vice)
     Greenwald Davidson Radbil PLLC
 7   7601 N. Federal Highway, Suite A-230
     Boca Raton, Florida 33487
 8   Telephone: (561) 826-5477
     mgreenwald@gdrlawfirm.com
 9
10   Counsel for Plaintiff

11

12                                  UNITED STATES DISTRICT COURT

13                  NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

14

15   Mary Moton, on behalf of herself and others       Case No. 3:20-cv-05723-JCS
     similarly situated,
16
17                    Plaintiff,                       STIPULATION OF DISMISSAL

18            vs.

19   Wells Fargo Bank, N.A.,                           The Hon. Magistrate Judge Joseph C. Spero

20                                                     Trial Date:            None set

21                    Defendant.

22

23
              Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Mary Moton and Defendant Wells Fargo
24
     Bank, N.A. stipulate to the dismissal of Plaintiff’s individual claims with prejudice, and without
25
     prejudice as to her putative class action claims, with each party to bear its own attorneys’ fees and
26
     costs.
27

28                                                                               Case No. 3:20-cv-05723-JCS
                                          STIPULATION OF DISMISSAL
              Case 3:20-cv-05723-JCS Document 27 Filed 04/21/21 Page 2 of 2




 1                                                          GREENWALD DAVIDSON RADBIL PLLC
     DATED: April 21, 2021
 2
                                                            By:                       /s/ Michael L. Greenwald
 3                                                                                      Michael L. Greenwald
 4
                                                            Attorneys for Plaintiff MARY MOTON
 5
     DATED: April 21, 2021
 6                                                          SEVERSON & WERSON

 7                                                          A Professional Corporation

 8                                                          By:                      /s/ Rebecca S. Saelao
                                                                                         Rebecca S. Saelao
 9
                                                            MARK D. LONERGAN (State Bar No. 143622)
10                                                          mdl@severson.com
                                                            REBECCA S. SAELAO (State Bar No. 222731)
11                                                          rss@severson.com
                                                            SEVERSON & WERSON
12                                                          A Professional Corporation
                                                            One Embarcadero Center, Suite 2600
13                                                          San Francisco, California 94111
                                                            Telephone: (415) 398-3344
14                                                          Facsimile: (415) 956-0439
15
                                                            Attorneys for Defendant WELLS FARGO BANK,
16                                                          N.A.

17

18          I, Michael L. Greenwald, am the ECF user whose ID and password are being used to file this

19   document. I hereby attest that the signatory above has concurred with this filing.

20
                                                                            /s/ Michael L. Greenwald
21                                                                          Michael L. Greenwald
                                              S DISTRICT
                                            TE           C
                                          TA
22   Dated: April 21, 2021
                                                                    O
                                     S




                                                                     U
                                    ED




                                                                      RT




                                                           ERED
                                UNIT




23                                                  O ORD
                                         IT IS S
                                                                             R NIA




24                                                              Spero
                                                      seph C.
                                NO




                                              Judge Jo
                                                                            FO




25
                                 RT




                                                                        LI




                                         ER
                                     H




                                                                        A




                                              N                         C
                                                                F
26                                                D IS T IC T O
                                                        R

27

28                                                                                                           Case No. 3:20-cv-05723-JCS
                                                    STIPULATION OF DISMISSAL
